Name: Commission Regulation (EEC) No 101/91 of 15 January 1991 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 91 Official Journal of the European Communities No L 12/7 COMMISSION REGULATION (EEC) No 101/91 of 15 January 1991 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 18 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 January 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. 2 OJ No L 321 , 21 . 11 . 1990, p . 6 . No L 12/8 Official Journal of the European Communities 17. 1 . 91 ANNEX Code CN code Description Amount of unit values per" 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 511 0701 90 59 | New potatoes 42,92 1813 338,68 87,99 298,61 9254 32,91 66192 99,19 30,08 1.20 0702 00 101 0702 00 90 | Tomatoes 96,75 4087 763,30 198,31 673,01 20856 74,19 149181 223,56 67,79 1.30 0703 10 19 Onions (other than seed) 20,95 885 165,33 42,95 145,77 4517 16,06 32313 48,42 14,68 1.40 0703 20 00 Garlic 256,43 10833 2023,10 525,62 1 783,79 55279 196,64 395400 592,54 179,68 1.50 ex 0703 90 00 Leeks 36,14 1526 285,12 74,08 251,40 7790 27,71 55726 83,51 25,32 1.60 ex 0704 10 101 ex 0704 10 90 ] Cauliflowers 35,35 1508 278,81 71,89 244,80 6721 27,24 53 623 81,08 25,69 1.70 0704 20 00 Brussels sprouts 207,82 8812 1631,21 428,86 1 439,77 41921 159,93 314617 482,80 147,23 1.80 0704 90 10 White cabbages and red cab ­ bages 34,15 1442 269,46 70,01 237,59 7362 26,19 52664 78,92 23,93 1.90 ex 0704 90 90 Sprouting broccoli or calabrese (Brassica oleracea var. italica) 129,36 5465 1 020,60 265,16 899,88 27886 99,20 199470 298,92 90,64 1.100 ex 0704 90 90 Chinese cabbage 34,04 1438 268,56 69,77 236,79 7338 26,10 52488 78,65 23,85 1.110 0705 11 101 0705 1 1 90) Cabbage lettuce (head lettuce) 122,34 5168 965,21 250,77 851,03 26373 93,81 188 643 282,70 85,72 1.120 ex 0705 29 00 Endives 42,02 1778 328,71 85,98 288,98 8292 32,08 63198 96,79 30,93 1.130 ex 0706 10 00 Carrots 65,00 2746 512,83 133,24 452,17 14012 49,84 100 229 150,20 45,54 1.140 ex 0706 90 90 Radishes 115,24 4868 909,24 236,23 801,68 24843 88,37 177704 266,30 80,75 1.150 0707 00 111 0707 00 19J Cucumbers 68,44 2891 539,95 140,28 476,08 14753 52,48 105530 158,14 47,95 1.160 0708 10 101 0708 10 901 Peas (Pisum sativum) 292,34 12350 2306,39 599,22 2033,57 63019 224,17 450 767 675,51 204,84 1.170 \ Beans : I l 1.170.1 0708 20 101 0708 20 90 | Beans (Vigna spp ., Phaseolus spp.) 158,17 6682 1247,91 324,22 1 100,30 34097 121,29 243 896 365,50 110,83 1.170.2 0708 20 101 0708 20 90 f Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) 232,07 9803 1 830,89 475,68 1 614,32 50027 177,95 357835 536,25 162,61 1.180 ex 0708 90 00 Broad beans 98,90 4178 780,25 202,71 687,95 21319 75,83 152495 228,52 69,29 1.190 0709 10 00 Globe artichokes 113,28 4785 893,71 232,19 787,99 24419 86,86 174669 261,75 79,37 1.200 1.200.1 1,200.2 ex 0709 20 00 ex 0709 20 00 Asparagus :  green  other 623,55 330,80 26342 14002 4919,41 2602,15 1278,12 675,62 4337,50 2296,61 134417 70298 478,15 253,93 961 462 509639 1 440,84 762,18 436,91 234,60 1.210 0709 30 00 Aubergines (egg-plants) 127,62 5391 1 006,90 261,60 887,80 27512 97,86 196792 294,91 89,42 1.220 ex 0709 40 00 Ribbed celery (Apium graveo ­ lens var. dulce) 64,27 2715 507,06 131,74 447,08 13855 49,28 99102 148,51 45,03 1.230 0709 51 30 Chantarelles 547,80 23223 4305,96 1 127,97 3777,47 112445 420,46 845160 1271,93 383,30 1.240 0709 60 10 Sweet peppers 157,50 6653 1 242,57 322,83 1095,58 33951 120,77 242851 363,93 110,35 1.250 0709 90 50 Fennel 71,82 3034 566,67 147,22 499,63 15483 55,07 110751 1 65,97 50,32 1.260 0709 90 70 Courgettes 72,14 3047 569,17 147,87 501,84 15551 55,32 1 1 1 240 166,70 50,55 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh (intended for human consumption) 72,78 3080 573,1 1 149,64 502,35 15180 55,82 112490 168,76 50,99 2.10 ex 0802 40 00 , Chestnuts (Castanea spp.), fresh 87,98 3716 694,15 180,34 612,04 18967 67,47 135667 203,31 61,65 2.20 ex 0803 00 10 Bananas (other than plantains), fresh 27,18 1 148 214,46 55,72 189,09 5860 20,84 41916 62,81 19,04 2.30 ex 0804 30 00 Pineapples, fresh 50,39 2129 397,59 103,29 350,56 10863 38,64 77707 116,45 35,31 2.40 ex 0804 40 10 1 ex 0804 40 90 J Avocados, fresh 104,26 4404 822,54 213,70 725,24 22475 79,94 160760 240,91 73,05 17. 1 . 91 Official Journal of the European Communities No L 12/9 Code CN code l Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 l Guavas and mangoes, fresh 177,76 7509 1 402,42 364,36 1 236,53 38319 136,31 274093 410,75 124,55 2.60 Sweet oranges, fresh : II || ||ll 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi-san ­ guines 59,21 2501 467,20 121,38 411,94 12765 45,41 91311 136,83 41,49 \ II I l ll 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 37,93 1602 299,26 77,75 263,86 8177 29,08 58489 87,65 26,57 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 26,48 1 118 208,95 54,28 184,23 5709 20,30 40838 61,20 18,55 2.70 i Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 65,92 2784 520,09 135,12 458,57 14211 50,55 101 649 152,33 46,19 2.70.2 ex 0805 20 30  Monreales and Satsumas 48,09 2031 379,40 98,57 334,52 10366 36,87 74152 111,12 33,69 2.70.3 ex 0805 20 50  Mandarins and wilkings 56,70 2403 446,74 116,93 391,69 11583 43,56 87232 131,77 39,52 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 116,82 4935 921,64 239,45 812,62 25182 89,58 180128 269,93 81,85 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 54,79 2314 432,27 112,31 381,14 11811 42,01 84485 126,60 38,39 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 138,08 5833 1 089,39 283,03 960,53 29766 105,88 212914 319,07 96,75 2.90 Grapefruit, fresh : \ I I ||\ \ 2.90.1 ex 0805 40 00  white 32,35 1366 255,23 66,31 225,04 6974 24,80 49884 74,75 22,66 2.90.2 ex 0805 40 00  pink 56,97 2407 449,51 116,78 396,34 12282 43,69 87854 131,65 39,92 2.100 0806 10 11 0806 10 15 0806 10 19 Table grapes 139,20 5880 1 098,22 285,33 968,31 30007 106,74 214639 321,65 97,53 2.110 0807 10 10 Water-melons 27,15 1 151 213,48 55,92 187,27 5574 20,84 41901 63,05 19,00 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro 78,45 3314 618,95 160,81 545,73 16912 60,16 120969 181,28 54,97 2.120.2 ex 0807 10 90  other 213,23 9008 1 682,26 437,07 1 483,27 45966 163,51 328786 492,71 149,41 2.130 0808 10 91 0808 10 93 0808 10 99 Apples 55,97 2364 441,57 114,72 389,34 12065 42,92 86303 129,33 39,21 2.140 Pears \ \ ||I 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 Pears  Nashi (Pyrus pyrifo ­ lia) 235,97 9968 1861,70 483,69 1641,48 50869 180,95 363856 545,27 165,34 \ \ I I IIIl 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 \ \ IlIIII \ Other 68,99 2914 544,33 141,42 479,94 14873 52,90 106385 159,42 48,34 I \ I I \ I IIIIII 2.150 0809 10 00 Apricots 241,58 10205 1 905,93 495,18 1 680,48 52077 185,25 372500 558,22 169,27 2.160 0809 20 10 0809 20 90 Cherries 200,87 8485 1 584,77 411,74 1 397,31 43302 154,03 309732 464,16 140,75 2.170 ex 0809 30 00 Peaches 162,96 6884 1 285,71 334,04 1 133,63 35130 124,96 251 283 376,57 114,19 No L 12/10 Official Journal of the European Communities 17. 1 . 91 Code CN code l Description Amount of unit values per 100 kg net J ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 Nectarines 166,12 7017 1310,58 340,50 1 155,55 35810 127,38 256 143 383,85 116,39 2.190 0809 40 1 1 0809 40 19 Plums 157,54 6655 1 242,91 322,92 1 095,89 33961 120,80 242918 364,03 110,38 2.200 0810 10 10 0810 10 90 Strawberries 517,84 21876 4085,43 1061,44 3602,17 1 1 1 629 397,09 798467 1 196,58 362,84 2.205 0810 20 10 Raspberries 574,44 24307 4493,31 1175,29 3950,18 113358 438,60 863888 1323,12 422,80 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 145,50 6146 1 147,96 298,25 1012,17 31366 111,57 224360 336,22 101,95 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.,) 93,79 3962 740,01 192,26 652,47 20220 71,92 144630 216,74 65,72 2.230 ex 0810 90 80 Pomegranates 91,72 3875 723,67 188,01 638,07 19773 70,33 141437 211,95 64,27 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 103,42 4369 815,97 211,99 719,45 22295 79,31 159 475 238,98 72,47 2.250 ex 0810 90 30 J Lychees 303,87 12836 2397,33 622,85 2113,75 65504 233,01 468 540 702,15 212,91